TimijN, T.
Tbe defendant contends, first, that the evidence of tbe plaintiff and bis fellow-worlanan is so inherently improbable and so contrary to well-known natural laws-that tbe court should have directed a verdict for tbe defendant. This inherent improbability is supposed to be furnished *209by the description, of the defendant’s system.) common knowledge of electric phenomena, the experiments proven and un-contradicted, and the testimony of defendant’s experts. We cannot at present pass upon this question, because we are obliged to reverse this judgment upon other and more obvious grounds. But it may be well to say that it would be more satisfactory to this court had there been on the part of the defendant some more explicit detailed description tracing each wire through its entire length, detailing the kind of transformers and their construction, showing its insulation and separation at evéry point of contact or possible contact and the exact position and detail of each grounding and the exact location of each safety fuse, if any, on each wire, and at the same time producing on the part of the plaintiff some expert evidence showing, if it can be shown, in what different ways the neutral wire might become charged with a current of sufficient force or intensity to shock the plaintiff and cause him to fall across the wires. We would upon this latter evidence be better able to judge whether or not the danger of the neutral wire becoming so charged was such that the defendant might, in the exercise of due care, reasonably have anticipated it when it placed its neutral wire so close to the building in question. But, as we have seen, the positive evidence on the part of the plaintiff all went to show that his injury was caused by coming in contact with the wire nearest to the building, and that he could not have brought his hand in contact with the phase wire in the first instance. If his testimony be taken as true, the proximate cause of his injury was the negligence of the defendant in stringing this wire, liable to become so charged with electricity, so near to the building. Notwithstanding this, the case was submitted to the jury by the special verdict and the instructions in such manner that the jury were at liberty to refer plaintiff’s injuries to contact with either wire and to charge tire defendant with negligence in main-*210taming either or Loth wires. Against this manner of submitting the case to the jury the evidence of the defendant relative to the harmlessness of the neutral wire would be of little avail, and it cannot be definitely ascertained upon what ground the jury might have held the defendant liable nor what weight they gave to the defendant’s evidence. Findings 6 and 7 of the special verdict amply demonstrate this. The case'is in this respect like Gehl v. Milwaukee P. Co. 116 Wis. 263, 93 N. W. 26. Reading the verdict in the case at bar without reference to the evidence it would appear to be consistent, but with reference to the actual state of the evidence it includes and carries with it a charge of negligence against the defendant relative to the phase wire and its location, which negligence, if it existed at all, had no part in forming the proximate cause of plaintiff’s injuries. Some of the jury may have been convinced that the neutral wire carried no current, but that the admitted final contact with the phase wire after the plaintiff’s fall might be considered the cause of plaintiff’s injuries. Some may have attributed his injuries to contact with one wire, some to contact with another, and some may have been convinced that it was not negligence to string the wire thirty-five inches from the building; others that the negligence consisted in the location of the neutral wire; still others in the lack of insulating covering on one or both. In short, it is impossible to tell for what the defendant was held liable, when under the evidence it could only be held liable, if at all, for negligence in placing the neutral wire or the wire nearest the building, that being the wire with which the plaintiff came in contact. Question 3 of the special verdict should not, upon the evidence before the court, have been submitted, because insulation there mentioned evidently refers to the coating or covering of the wires, which is not intended for the protection of persons coming in contact with such high potential wires, but merely to preserve and *211protect the wires, and is not properly insulation at all for tbe purpose of protection against shock, although it may have incidentally some insulatory effect in case of a low or weak current. The defendant should have been permitted to show what kind of wire and insulation was in common use in similar alternating current systems in other cities. Boyce v. Wilbur L. Co. 119 Wis. 642, 97 N. W. 563. The testimony of the witness Brennan, with reference to whether his report contained a correct statement of the manner in which the plant was operated on the day that tests were made, should not have been excluded. Nehrling v. Herold Co. 112 Wis. 558, 88 N. W. 614. No other questions require a discussion, for there must be a new trial.
By the Court. — Judgment is reversed, and the cause remanded for a new trial.